Case: 14-40854    Document: 00513204331     Page: 1   Date Filed: 09/23/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                  No. 14-40854                   United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
SANGER INSURANCE AGENCY,                                        September 23, 2015
                                                                   Lyle W. Cayce
             Plaintiff - Appellant                                      Clerk

v.

HUB INTERNATIONAL, LIMITED; HUB INTERNATIONAL MIDWEST,
LIMITED,

             Defendants - Appellees



                 Appeal from the United States District Court
                      for the Eastern District of Texas




Before JONES, SMITH, and COSTA, Circuit Judges.
GREGG COSTA, Circuit Judge:
      The liability issues that arise in antitrust litigation often involve
“complicated legal, factual, and technical (particularly economic) questions.”
MANUAL FOR COMPLEX LITIGATION (Fourth) § 30 (2004).             But even before
reaching the merits of this antitrust case involving the insurance market for
veterinarians, we are faced with two difficult threshold determinations. First,
was the Plaintiff, an insurance broker that desired to sell professional liability
insurance to veterinarians, sufficiently prepared to enter that market to
establish antitrust standing?        Second, does the McCarran-Ferguson Act
exempt from federal antitrust scrutiny the challenged conduct involving
     Case: 14-40854       Document: 00513204331          Page: 2     Date Filed: 09/23/2015



                                       No. 14-40854
exclusive dealing between an insurance broker and insurers? We conclude that
Plaintiff has established antitrust standing, but that the alleged conduct does
implicate allocation of risk in the insurance market and thus the McCarran-
Ferguson exemption. The consequence is that the dismissal of the federal
antitrust claims is affirmed, but the dismissal of the state antitrust and
tortious interference claims is reversed.
                                             I.
       Plaintiff Sanger Insurance Agency claims that it was forced to abandon
certain prospective business plans after coming up against the anticompetitive
practices of HUB International, a major player in the nationwide market for
veterinary insurance. 1 Specifically, Sanger complains of activity related to an
insurance program (the “Program”) issued through the American Veterinary
Medical Association Professional Liability Insurance Trust for which HUB 2
serves as the Broker of Record and Administrator.
       The Program offers professional liability, workers’ compensation, and
other insurance products nationwide to members of the American Veterinary
Medical Association, the Program’s sponsor. “The Program is organized as a
risk purchasing group” that is “administered through one master insurance
policy issued to the [Trust],” under which individual members of the
association may obtain certificates of insurance. ROA 1886–87. HUB’s role
includes marketing, servicing insureds, monitoring claims, developing policy
forms, and negotiating rates.           Policies offered through the Program are
underwritten by various insurance companies. During the time relevant to
this case, Zurich American Insurance Company offered professional liability



       1  Given the summary judgment posture of the case, this discussion of the facts resolves
all disputed issues in favor of Sanger, the nonmovant.
        2 “HUB” refers collectively to HUB International, Limited, and HUB International

Midwest, Limited.
                                              2
    Case: 14-40854         Document: 00513204331         Page: 3    Date Filed: 09/23/2015



                                       No. 14-40854
coverage to the Program under one master insurance policy; The Hartford
Financial Services Groups, Inc., and Travelers Indemnity Company provided
the Program’s property, general liability, and workers’ compensation
insurance; and Continental Casualty Company underwrote an employer’s
practice liability policy for Program members. The insurers contract with HUB
for short terms to underwrite policies.
      Sanger claims that the Program accounts for a 90% share of the market
for veterinary professional liability insurance and “constitutes a monopoly by
which [HUB] control[s] the market for selling the insurance products in
question to veterinarians throughout the United States.” It argues that “HUB
has taken a number of aggressive steps to both maintain and strengthen its
dominance in that market.” For example, HUB allegedly entered into a deal
with the American Animal Hospital Association to keep it from sponsoring a
competing program. HUB also purportedly developed a strategy aimed at
preventing state veterinary associations from working with competitors to
develop competing programs. Most relevant to this appeal, Sanger asserts that
HUB entered into exclusive dealing arrangements with its insurers to prevent
them from writing veterinary insurance through other brokers.
      Sanger wanted to be one of those brokers. In 2007, Jeffrey Springer
bought the company now known as Sanger, which had been doing business in
North Texas for decades selling various types of insurance including livestock
insurance. In 2011, Dr. Alan Donnell, an equine veterinarian, and Joe Bear, a
former employee of The Hartford in its livestock and agriculture division, 3 each
purchased a 24.5% interest in the company for $196,500 with the goal of
entering the veterinary professional insurance business selling insurance to
veterinarians nationwide. They planned to begin by offering insurance to


      3   Bear also served as the general manager of Donnell’s veterinary practice.
                                              3
    Case: 14-40854    Document: 00513204331      Page: 4   Date Filed: 09/23/2015



                                  No. 14-40854
equine and large-animal veterinarians, and to eventually expand to small-
animal veterinarians. Prior to their investment in Sanger, Bear and Donnell
had conducted little investigation into the viability of the market, but planned
to take advantage of Donnell’s network and experience. After the purchase,
Bear took the most active role in the firm, working 15–20 hours per week.
      Sanger began by approaching the Texas Equine Veterinary Association,
which Sanger already represented for the Association’s own organizational
insurance needs, about having the Association endorse Sanger to sell
insurance to its members.         Sanger developed its relationship with the
Association as a sponsor of its 2011 and 2012 conventions, and claims that it
was told by the Association’s president that it wanted Sanger to be the
Association’s “official insurance agency.” At least one insurer, Continental,
expressed interest in underwriting such a program at the 2012 convention.
One of its “sales specialists . . . recommended a co-sponsorship between
[Continental] and Sanger at the upcoming TEVA convention” and stated that
the company “potentially would obtain approximately $250,000 in annual
premium based on Sanger’s ‘becom[ing] [the state association’s] only insurance
contract for the 300 members.’”
      Sanger also claims to have had extensive discussions with the small
group of insurers willing to underwrite veterinary insurance, including
Continental, The Hartford, Travelers, and Zurich. Sanger was able to obtain
insurance coverage from Continental for some equine and small-animal
veterinarians, apparently amounting to $59,000 in new business. It was also
in discussions with other insurers.
      HUB learned that Sanger was soliciting business from its insurers. It
reached out to the insurers to find out whether they were underwriting
coverage for Sanger and expressed its concerns about their offering coverage
outside of the Program. HUB also objected to its insurers’ increasing Program
                                        4
    Case: 14-40854           Document: 00513204331        Page: 5    Date Filed: 09/23/2015



                                         No. 14-40854
premiums, apparently based on the threat Sanger posed as a competitor.
Noting that the Texas Equine Veterinary Association “is involved with another
agent in Texas looking to put an insurance program together,” HUB told an
employee of The Hartford that “[h]itting [clients] with a huge increase would
only drive them to [Sanger] and confirm the need for another insurance
program in the state.” In contrast, there is no indication that HUB objected to
rate increases for any insureds who were not members of the Texas association.
Sanger further claims that it was told by Zurich, The Hartford, Travelers, and
Continental that they had an exclusive arrangement with HUB. Claiming it
had no other options, Sanger abandoned its efforts when it failed to make
headway in the veterinary insurance industry.
        Sanger sued HUB and its parent company for violations of sections 1 and
2 of the Sherman Act, sections 15.05(a)–(c) of the Texas Free Enterprise and
Antitrust Act, sections 541.003 and 541.054 of the Texas Insurance Code which
prohibit unfair competition and deceptive acts in the insurance business, and
for tortious interference with prospective business relations. 4 Sanger claims
that HUB monopolized and restrained trade in the market for “the selling and
servicing” of professional liability and other insurance for veterinarians
throughout the United States, both as a monopoly and in combination with the
insurers (who have never been parties in this suit). HUB moved for summary
judgment.
        The district court granted the motion, dismissing Sanger’s case. It held
that the McCarran-Ferguson Act exempted HUB’s alleged anticompetitive
activity from federal antitrust law on the grounds that (1) the alleged
anticompetitive conduct constitutes the business of insurance, (2) Texas



        4   Sanger also brought claims under section 3 of the Clayton Act, but later abandoned
them.
                                                5
    Case: 14-40854    Document: 00513204331     Page: 6   Date Filed: 09/23/2015



                                 No. 14-40854
regulates the business of insurance, and (3) HUB’s activities do not fit within
the “boycott, coercion, or intimidation” exception to the McCarran-Ferguson
Act exemption. It dismissed Sanger’s Texas antitrust claims, holding that the
company lacked standing because it “was not prepared to enter the market.”
The court then held that because Sanger’s antitrust claims failed, Sanger had
not shown the independent tort necessary to establish its tortious interference
claim. Finally, it held that, for the same reasons that HUB’s activity did not
constitute a boycott under the McCarran-Ferguson Act, it did not constitute a
boycott under the Texas Insurance Code. Sanger appeals each of these rulings.
                                      II.
      We begin with the claims that are at the center of Sanger’s complaint:
that HUB violated federal and state antitrust law when, by entering into
exclusive arrangements with the companies willing to underwrite these
policies, it prevented competitors from brokering veterinary insurance policies.
      The district court dismissed the case on two grounds—standing and the
McCarran-Ferguson Act exemption—that do not require consideration of the
merits. Although the district court applied its holding on standing only to
Sanger’s state claims, it did so by relying on federal case law that applies
equally to Sanger’s federal claims.     See Tex. Bus. & Com. Code § 15.04
(directing courts to interpret Texas antitrust law “in harmony with federal
judicial interpretations” of federal antitrust law); Norris v. Hearst Trust, 500
F.3d 454, 463 n.13 (5th Cir. 2007) (applying federal antitrust standing
principles to Texas antitrust law); McPeters v. LexisNexis, 11 F. Supp. 3d 789,
796–97 (S.D. Tex. 2014) (same). We therefore first address the standing issue,
as affirming on that basis would warrant dismissal of both the federal and
state antitrust claims.




                                       6
     Case: 14-40854       Document: 00513204331          Page: 7     Date Filed: 09/23/2015



                                       No. 14-40854
       A.     Antitrust Standing
       Because “Congress did not intend the antitrust laws to provide a remedy
in damages for all injuries that might conceivably be traced to an antitrust
violation,” Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of
Carpenters, 459 U.S. 519, 535 (1983) (quoting Hawaii v. Standard Oil Co. of
Cal., 405 U.S. 251, 263 n.14 (1972)), an antitrust plaintiff must do more than
meet the requirements of Article III to establish its standing to bring suit. See
Sunbeam Television Corp. v. Nielsen Media Research, Inc., 711 F.3d 1264, 1270
(11th Cir. 2013). “Standing to pursue an antitrust suit exists only if a plaintiff
shows: 1) injury-in-fact, an injury to the plaintiff proximately caused by the
defendants’ conduct; 2) antitrust injury; and 3) proper plaintiff status, which
assures that other parties are not better situated to bring suit.” Jebaco, Inc. v.
Harrah’s Operating Co., Inc., 587 F.3d 314, 318 (5th Cir. 2009) (quoting
Doctor’s Hosp. of Jefferson, Inc. v. Se. Med. Alliance, 123 F.3d 301, 305 (5th
Cir. 1997)). HUB’s arguments concern the first element of antitrust standing:
it claims that because Sanger had not yet actually begun brokering veterinary
insurance, it could not have been injured by HUB’s alleged efforts to maintain
its stranglehold on the industry. 5 See Jayco Sys., Inc. v. Savin Bus. Machs.
Corp., 777 F.2d 306, 313–14 (5th Cir. 1985) (noting that the rule denying
standing to parties whose “entirely speculative” business plans were thwarted




       5 A plaintiff who has not suffered an injury in fact traceable to the defendant’s conduct
also lacks Article III standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
Although Article III standing’s traceability requirement is less strict than antitrust
standing’s proximate cause requirement, see K.P. v. LeBlanc, 627 F.3d 115, 123 (5th Cir.
2010) (“Tracing an injury is not the same as seeking its proximate cause”), a plaintiff’s
preparedness to enter a market bears on both Article III and antitrust standing because it
goes to whether the plaintiff suffered an injury in fact, cf. Joint Stock Soc’y v. UDV N. Am.,
Inc., 266 F.3d 164, 176 (3d Cir. 2001) (holding that plaintiffs who had not begun to market
their product and were not prepared to do so lacked Article III standing for false advertising
claims).
                                               7
     Case: 14-40854       Document: 00513204331          Page: 8   Date Filed: 09/23/2015



                                      No. 14-40854
“denies recovery to those persons who . . . could not have suffered injury in
fact”). 6
       Nascent competitors excluded from the market by anticompetitive
behavior pose a dilemma. On the one hand, a plaintiff who never entered a
particular market but would have if not for an antitrust violation can
undoubtedly challenge an antitrust violation in court. In fact, such firms may
be prime targets for antitrust violations, because “early exclusion may be far
cheaper than ruining or disciplining a recent entrant who has become
established.” Areeda & Hovenkamp, ANTITRUST LAW, ¶ 349a, at 258 (4th ed.
2014)). Too restrictive a view of standing would immunize incumbents from
antitrust scrutiny when they only aim their efforts at new entrants (who may
pose the primary threat to monopolists).                On the other hand, an overly
permissive standing doctrine would allow mere bystanders who lack
particularized injury to benefit from another party’s antitrust violation.
       To balance these concerns, we have held that “one need not have an
actual going business to establish a private antitrust injury,” but that a
plaintiff must have had “(1) an intention to enter the business, and (2) a
showing of preparedness to enter the business.” Hayes v. Solomon, 597 F.2d
958, 973 (5th Cir. 1979). There is no question regarding the sincerity of
Sanger’s ambitions to broker professional insurance for vets; HUB only
disputes the second element, Sanger’s preparedness.
       In analyzing this standing issue, we assume that Sanger’s allegations of
exclusive dealing amount to an antitrust violation. See Doctor’s Hosp., 123
F.3d        at   306   (“Standing    analysis     can     be   most     helpful    in    the



       6Some other courts have subsumed the injury-in-fact and proximate cause component
under the “efficient enforcer” or “proper plaintiff” element of the standing test. See, e.g.,
Sunbeam Television, 711 F.3d at 1272 (analyzing preparedness as a question of the plaintiff’s
status as an “efficient enforcer”).
                                             8
    Case: 14-40854     Document: 00513204331      Page: 9    Date Filed: 09/23/2015



                                  No. 14-40854
atypical antitrust case if the court assumes an antitrust violation has occurred
and then determines whether the plaintiff has suffered injury-in-fact, is a
proper plaintiff and has experienced ‘antitrust injury’ from the violation.”);
Areeda & Hovenkamp, supra, ¶ 335f, at 91 (“[T]he court should assume the
existence of a violation and then ask whether the . . . standing elements are
shown.”). And like other issues, standing may present disputed issues of fact
which must be resolved at the summary judgment stage in favor of the
nonmoving party—in this case, Sanger. Gas Utilities Co. of Alabama, Inc. v.
S. Natural Gas Co., 996 F.2d 282, 283 (11th Cir. 1993) (per curiam) (applying
this standard in an antitrust standing case contesting preparedness); cf. Lujan,
504 U.S. at 561 (explaining that Article III standing can be challenged at each
procedural stage of a case, including the pleading stage, summary judgment,
and trial).
      We note at the outset of our standing analysis that this case is unlike
many of the cases in which a plaintiff’s preparedness is challenged. Sanger did
not just attempt to broker veterinary insurance, but actually succeeded in
doing so, albeit on a small scale. The company had begun selling Continental
professional liability policies to approximately ten equine and large-animal
veterinarians before HUB purportedly forced Continental to stop issuing the
policies. Its failure to achieve its ultimate goal of competing with HUB on a
larger scale does not necessarily deprive it of standing. After all, if it had fully
succeeded, it would have no injury about which to complain.
      But even if Sanger’s successful first steps were too far removed from its
ultimate ambitions for it to be deemed an actual market entrant, there is
sufficient evidence to allow this lawsuit to proceed beyond the summary
judgment stage. In assessing preparedness, “courts have drawn the line at the
point where promotion transcends the level of hopes, desires, and expectations,
and reaches a certain stage of maturity and concreteness, a stage where it is
                                         9
    Case: 14-40854      Document: 00513204331       Page: 10    Date Filed: 09/23/2015



                                    No. 14-40854
accompanied by certain indicia of ultimate success.” Hecht v. Pro-Football,
Inc., 570 F.2d 982, 994 (D.C. Cir. 1977). That description might sound good,
but actually tells us little about how we determine when a business plan has
crossed the line from a hope or desire into a state of maturity. Our court has
framed the ultimate question as whether the plaintiff would have been able to
take the steps it claimed it was precluded from taking, assuming no violation
had occurred. See Jayco, 777 F.2d at 314 (“Because Savin’s refusal to supply
machines is the gravamen of Jayco’s complaint, the fact that Jayco could
nfoundot have acquired the machines from Savin even had it satisfied all of
the above elements is not dispositive.          Rather, the question is whether,
assuming Savin had been willing to supply Jayco with the necessary machines,
Jayco would have been prepared to bid them.”). Thus, the question we must
answer is whether, assuming HUB had not kept Sanger out of the market
through its illegal conduct, Sanger would have been prepared to broker
veterinary insurance.      We consider the following factors in making that
assessment:
      the ability of plaintiff to finance the business and to purchase the
      necessary facilities and equipment; the [consummation] of
      contracts by the plaintiff; affirmative action by plaintiff to enter
      the business; and the background and experience of plaintiff in the
      prospective business.
Jayco, 777 F.2d at 314 (quoting Martin v. Phillips Petro. Co., 365 F.2d 629, 634
(5th Cir. 1966)).
      Acknowledging that Sanger “had an idea and intent to execute,” the
district court nonetheless denied standing on the ground that “no concrete
actions other than some preliminary discussions and inquiries took place.” 7



      7 The district court’s ruling on preparedness grounds likely came as a surprise to
Sanger, as HUB’s motion for summary judgment addressed the issue in a single short
paragraph.
                                          10
   Case: 14-40854    Document: 00513204331     Page: 11   Date Filed: 09/23/2015



                                No. 14-40854
ROA 837. It observed that Sanger made no agreements with the Texas Equine
Veterinary Association to offer insurance coverage to the organization’s
members, and that while two of Sanger’s owners had experience in the
veterinary and insurance industries, none “had any experience in brokering a
program for veterinary insurance.” ROA 837–38.
      Our cases that have declared a nascent competitor insufficiently
prepared to enter the market did so with far less evidence of preparation than
Sanger presents here. In Jayco, for example, we held that a firm whose owner
admitted that it was not in a financial position to buy the copying machines
needed to bid on a contract lacked standing, noting that the possibility of
obtaining financing was not enough. 777 F.2d at 314–16. In Hayes, we held
that plaintiffs who were thwarted in their attempt to develop a shopping center
lacked standing when they “made no significant effort” toward their goal, and
did not even draw up architectural plans until after bringing suit. 597 F.2d at
974. And in Martin, we held that a plaintiff with no relevant experience, no
financing, and who had made no investments could not sue the defendant for
hindering his plan to acquire a gas plant. 365 F.2d at 634.
      On a number of fronts, Sanger was more prepared to enter the market
than the plaintiffs in Jayco, Hayes, and Martin. Sanger had an office and staff
that it claims would only have needed to expand modestly to support its
business plan, and HUB has not identified any facilities or equipment that
Sanger would have needed to enter the market but was not prepared to obtain.
Compare Jayco, 777 F.2d at 314 (“Jayco’s failure to show that it could have
financed the purchase of the machines convince us that Jayco lacked the
preparedness to bid.”).    The company took affirmative steps, including
marketing its services to members of the Texas Equine Veterinary Association,
asking Continental to sponsor Sanger at the Association’s 2012 convention,
and conducting discussions internally and with veterinarians, insurance
                                      11
   Case: 14-40854    Document: 00513204331     Page: 12   Date Filed: 09/23/2015



                                No. 14-40854
companies, brokers, and consultants about entering the market. Sanger did
not identify financing for expansion into the veterinary insurance market, but
brokering insurance is not a capital-intensive business like constructing a
shopping mall or gas plant in which the financing obstacles are substantial.
See Sunbeam Television, 711 F.3d at 1273 (“The preparedness requirement is
particularly important for ‘capital intensive’ industries.”); Cable Holdings of
Ga., Inc. v. Home Video, Inc., 825 F.2d 1559, 1563 (11th Cir. 1987) (holding
that the plaintiff lacked preparedness to expand given the capital-intensive
nature of the cable industry). And although Sanger did not have substantial
experience in the niche business of veterinary insurance, its owners had
relevant experience as an insurance specialist, an equine veterinarian, and a
lawyer who had operated Sanger and sold insurance in a number of states.
Finally, in contrast to plaintiffs in cases such as Hayes and Martin who were
likely years away from their first sales, Sanger had some minor success selling
Continental policies before HUB allegedly forced Continental to stop. That
history of sales suggests that Sanger was able to do the work necessary to
expand further.
      While we can easily conclude that Sanger was more prepared to enter
the market than were the plaintiffs in cases in which we found no standing,
that does not fully answer whether Sanger’s greater degree of preparedness is
enough to clear the standing hurdle. HUB argues that Sanger lacks standing
because it never presented a group of veterinarians to an insurer in order to
get coverage for a group deal, an action that it claims would have been a
prerequisite to successfully brokering insurance on a large scale, group basis.
But this would require too much. The degree to which a business must take
affirmative steps is mitigated by the impact of the antitrust violation, which
we assume to have occurred when analyzing standing.             Thus nascent
competitors need not “pay a courtroom entrance fee in the form of an
                                      12
   Case: 14-40854     Document: 00513204331      Page: 13   Date Filed: 09/23/2015



                                  No. 14-40854
expenditure of substantial resources in a clearly futile competitive gesture.”
Fleer Corp. v. Topps Chewing Gum, Inc., 415 F. Supp. 176, 180 (E.D. Pa. 1976);
see also United Indus., Inc. v. Eimco Process Equip. Co., 61 F.3d 445, 449 (5th
Cir. 1995) (“In the refusal to deal context, proof of futility satisfies causation
when a demand is lacking.”). Without access to insurers, and to the rates and
coverage options offered by those insurers, it would have been futile to take
these steps. Why would a vet agree to broker its insurance through Sanger if
it did not know the terms of that insurance?
      This is a critical distinction between this case and those in which we
found no standing; the insufficient preparedness in those cases flowed from
obstacles unrelated to the alleged anticompetitive conduct.         The lack of
financing deemed fatal in Jayco was not the fault of the manufacturer
defendant that allegedly refused to sell copiers to the plaintiff. 777 F.2d at
314–15. The lack of financing to acquire a gas plant in Martin also could not
be attributed to the defendant. 365 F.2d at 633–34. And the Hayes plaintiff’s
failure to obtain financing of $14 million (in early 1970s dollars) or even draw
up building plans for a shopping center was not the fault of the defendants who
a jury found prevented a movie theater from being included in that mall.
Hayes, 597 F.2d at 974–75. The primary challenge in the middleman business
of brokering is not capital but relationships. Sanger’s contention is that HUB’s
exclusive dealing with major insurers in the veterinary insurance industries
prevented Sanger from leveraging its relationships and offering policies. The
allegation of anticompetitive conduct—which we must assume to be true for
purposes of the standing inquiry—thus strikes directly at the obstacle that
kept Sanger from entering the market.            Absent the exclusive dealing
arrangement that Sanger contends prevented it from brokering policies, a
factfinder could conclude that Sanger was prepared to enter at least the Texas
market. See Jayco, 777 F.2d at 314 (explaining that standing inquiry turns on
                                       13
   Case: 14-40854     Document: 00513204331     Page: 14   Date Filed: 09/23/2015



                                 No. 14-40854
whether plaintiff would have been able to enter the market assuming
elimination of the anticompetitive obstacle).
      That conclusion is reinforced by evidence showing that HUB viewed
Sanger as a threat. Though HUB now claims Sanger was unprepared to
compete for business, HUB recognized that the Texas Equine Veterinary
Association was “involved” with Sanger in trying “to put an insurance program
together” and objected to its insurers increasing premiums out of a fear that
this would “drive [clients] to [Sanger] and confirm the need for another
insurance program in the state.” Although an incumbent may well misjudge
the threat a new entrant poses, the views of those actually in the market
should be considered. The fact that HUB aimed its efforts at Sanger after
expressing its concern about the competitive threat the company posed bolsters
Sanger’s argument that it was prepared to enter the market.           So do the
comments of a Continental sales specialist, discussed above, that reflect her
view that Sanger was capable of marketing group veterinary insurance.
      We therefore conclude that by pursuing a deal with a professional
association of veterinarians and even achieving some success in its initial
efforts, Sanger went beyond “the most basic preparatory steps” that we require
of nascent competitors. See Ashley Creek Phosphate Co. v. Chevron USA, Inc.,
315 F.3d 1245, 1258 (10th Cir. 2003). Sanger has produced sufficient evidence
of preparedness to survive the standing inquiry at the summary judgment
stage, and we reverse the district court’s ruling to the contrary.
      B.    McCarran-Ferguson Act Exemption
      In light of our conclusion that Sanger has presented a fact issue on
whether it was sufficiently prepared to enter the market to establish antitrust
standing, we must address whether the challenged activities are immune from
federal antitrust scrutiny under the McCarran-Ferguson Act. The Act was a
response to United States v. South-Eastern Underwriters Ass’n, a criminal
                                       14
    Case: 14-40854    Document: 00513204331      Page: 15    Date Filed: 09/23/2015



                                  No. 14-40854
price-fixing case involving premiums and commissions for fire insurance in
which the Supreme Court departed from its earlier view that insurance was
not commerce subject to federal regulation. 322 U.S. 533, 552–53 (1944).
Enacted the year after that ruling, McCarran-Ferguson restored the primacy
of the states in regulating insurance by providing that general federal laws not
directed at insurance do not “invalidate, impair, or supersede any law enacted
by any State for the purpose of regulating the business of insurance.” 15 U.S.C.
§ 1012(b). This has been aptly labelled a “reverse preemption” clause because
it has the effect of displacing federal law when a state maintains its traditional
role of regulating insurance.     See, e.g., Safety Nat. Cas. Corp. v. Certain
Underwriters at Lloyd’s, 587 F.3d 714, 720 (5th Cir. 2009) (en banc).
      Although the McCarran-Ferguson Act’s reverse preemption clause
applies generally to “Act[s] of Congress” that do not “specifically relate[] to the
business of insurance,” it also not surprisingly includes language directed at
the antitrust laws that gave rise to its enactment. 15 U.S.C. § 1012(b). It
provides that the Sherman Act is “applicable to the business of insurance [only]
to the extent that such business is not regulated by State law.” Id. Antitrust
law remains applicable, however, to any “act of boycott, coercion, or
intimidation.” Id. § 1013(b). Thus, the McCarran-Ferguson Act exempts from
antitrust law activities that (1) constitute the “business of insurance,” (2) are
regulated by state law, and (3) do not amount to acts of “boycott, coercion or
intimidation.” See Union Labor Life Ins. Co. v. Pireno, 458 U.S. 119, 124
(1982); Arroyo-Melecio v. Puerto Rican Am. Ins. Co., 398 F.3d 56, 66 (1st Cir.
2005).
      Given this federalism role of the McCarran-Ferguson Act in precluding
federal antitrust regulation that might undermine state regulation of
insurance, it is not surprising that Texas antitrust law, despite mirroring
federal law in most respects, does not incorporate a similar exemption. See
                                        15
    Case: 14-40854      Document: 00513204331         Page: 16    Date Filed: 09/23/2015



                                     No. 14-40854
Tex. Bus. & Com. Code § 15.05(g) (“[T]he McCarran-Ferguson Act does not
serve to exempt activities under this Act.” (citation omitted)). Whatever issues
might arise from applying Texas antitrust law to the insurance industry that
the state separately regulates, doing so does not upset the federal-state
balance. Whether HUB is entitled to the exemption thus has no effect on
Sanger’s state antitrust claims.
      With respect to the federal claims, the district court found in favor of
HUB on each element of the exemption and thus granted summary judgment
on the Sherman Act claims. We address each issue in turn.
             1.     The Business of Insurance
      The scope of the exemption from federal antitrust scrutiny turns largely
on the phrase “the business of insurance.”            As with the notoriously terse
language in the Sherman Act itself, see Kimble v. Marvel Entertainment, LLC,
135 S. Ct. 2401, 2412 (2015) (“Congress, we have explained, intended that law’s
reference to ‘restraint of trade’ to have ‘changing content,’ and authorized
courts to oversee the term’s ‘dynamic potential.’”), the McCarran-Ferguson Act
necessarily leaves many questions to be answered through the development of
case law. The law’s “primary concern” is protecting “cooperative ratemaking
efforts” like the fixing of premiums at issue in South-Eastern Underwriters, 8
and the Supreme Court has emphasized that “[t]he exemption is for the
‘business of insurance,’ not the ‘business of insurers.’” Grp. Life & Health Ins.
Co. v. Royal Drug Co., 440 U.S. 205, 211, 221 (1979) (holding that an agreement
between an insurer and pharmacies to set the prices of prescription drugs was
not exempt). To hold otherwise would capture “almost every business decision




      8  This primary concern followed from a “widespread view that it is very difficult to
underwrite risks in an informed and responsible way without intra-industry cooperation.”
Grp. Life & Health Ins. Co. v. Royal Drug Co., 440 U.S. 205, 221 (1979).
                                            16
   Case: 14-40854     Document: 00513204331     Page: 17   Date Filed: 09/23/2015



                                 No. 14-40854
of an insurance company.” See In re Ins. Brokerage Antitrust Litig., 618 F.3d
300, 352 (3d Cir. 2010) (citing Royal Drug, 440 U.S. at 213–17).
      The Supreme Court has “identified three criteria relevant in determining
whether a particular practice is part of the ‘business of insurance’ exempted
from the antitrust laws” under the Act:
      first, whether the practice has the effect of transferring or
      spreading a policyholder’s risk; second, whether the practice is an
      integral part of the policy relationship between the insurer and the
      insured; and third, whether the practice is limited to entities
      within the insurance industry.
Pireno, 458 U.S. at 129. The parties dispute only the first two criteria; the
third plainly applies.   Furthermore, although “[n]one of these criteria is
necessarily determinative in itself,” id., the “underwriting or spreading of risk
[is] an indispensable characteristic of insurance.” Royal Drug, 440 U.S. at 212.
The absence of the first criterion—that “the practice has the effect of
transferring or spreading a policyholder’s risk”—is thus “decisive.” See In re
Ins. Brokerage, 618 F.3d at 352, 356.
      Before applying these standards to this case, we address disagreement
about the nature of Sanger’s allegations.       HUB appears to characterize
Sanger’s suit mainly as a challenge to HUB’s role as the exclusive broker for
members of the American Veterinary Medical Association. Sanger responds
that it does not seek to broker insurance through the Association’s Program or
otherwise challenge that HUB arrangement, but rather only challenges HUB’s
use of its market power to prevent insurers from working with other brokers
who seek to insure members of other veterinary associations. We rely on
Sanger’s characterization of its claims, as it is supported by the allegations in
the complaint and evidence in the summary judgment record, and because we
must accept the plaintiff’s theory of the case in conducting the McCarran-
Ferguson inquiry. See In re Ins. Brokerage, 618 F.3d at 356 (“[T]he precise

                                        17
    Case: 14-40854      Document: 00513204331     Page: 18   Date Filed: 09/23/2015



                                  No. 14-40854
characterization of the defendants’ conduct can be dispositive.”); Am. Standard
Life & Acc. Ins. Co. v. U.R.L., Inc., 701 F. Supp. 527, 532 (M.D. Pa. 1988)
(“Determination of whether defendants’ alleged conduct is exempt ‘depends
largely upon how one defines the “practice”’ which is being challenged. . . . [W]e
must look to the gravamen of the complaint.”) (quoting FTC v. Mfrs. Hanover
Consumer Servs., Inc., 567 F. Supp. 992, 994 (E.D. Pa. 1983)).
      We therefore ask: do HUB’s alleged exclusive dealing arrangements with
insurers constitute “the business of insurance”?
      In its argument for reversal, Sanger relies primarily on In re Insurance
Brokerage Antitrust Litigation, 618 F.3d 300 (3d Cir. 2010). In that decision,
an insurance broker’s clients alleged that the broker’s “insurer-partners agreed
with one another not to compete for incumbent business” (that is, for accounts
up for renewal). Id. at 340, 356. The court noted that “plaintiffs do not allege
that defendants’ agreement involved who could receive insurance coverage, or
the type of coverage they could obtain.” Id. at 357. Instead, “the complaint
asserts conduct affecting not whether or to what extent a prospective insurance
purchaser would transfer its risk to an insurer, but merely to which insurer
that risk would be transferred.” Id. The court also found it significant that
“defendants’ alleged agreement not to compete for incumbent business . . .
appears to have been unrelated to [the] reliability” of insurers; that is, “it does
not involve any restriction on the type of coverage offered or the risk profile of
insurable entities.” Id.
      That mention of risk profiles identifies what is different about this case.
Assuming that HUB is engaged in exclusive dealing that prevents the insurers
from writing insurance for other group plans, that conduct fortifies the
Program HUB operates through the American Veterinary Medical Association.
Keeping    a   large,   geographically   and    professionally   diverse   pool   of
veterinarians in the Program—including significant numbers of small- animal,
                                         18
    Case: 14-40854      Document: 00513204331        Page: 19     Date Filed: 09/23/2015



                                     No. 14-40854
large-animal, mixed, and equine veterinarians—spreads risk. For that reason,
this case is closer to Feinstein v. Nettleship Co. of L.A., 714 F.2d 928 (9th Cir.
1983), in which the plaintiffs contested “the agreement between the medical
association and the insurers to offer the malpractice insurance only to
members of [the L.A. County Medical Association].” Id. at 932. The Ninth
Circuit held that this constituted the business of insurance because the
practice was
      demonstrably related to the allocation and spreading of risk, for,
      as the district court pointed out, it defines a pool of insureds over
      which risk is spread. The medical association sought to provide a
      single insurance broker for all of its members in order to assure
      coverage for certain high-risk specialties, thereby distributing risk
      across the membership. The effect is to spread risk across a wide
      area, and that is precisely what the Supreme Court described
      when it formulated the risk spreading criterion.
Id. at 932. Similarly, the scheme alleged by Sanger inevitably involves the
transferring or spreading of risk because HUB’s role as the broker is to funnel
a broad risk pool to particular insurers. To the extent Sanger would have been
able to siphon off HUB’s vets by offering group plans through other veterinary
associations, its actions would alter the composition of policyholders in the
Program and thus would likely impact the Program’s ability to spread risk.
Indeed, although Sanger did not sue the insurance companies, the alleged
exclusive dealing with HUB serves their interests at least as much, and very
likely more, than it does HUB’s.
      Yet even if viewed more narrowly as just a “broker” case, most courts
have held that routine dealings between insurers and brokers or agents 9 do
constitute the business of insurance even if that relationship may not be



      9 “Bluntly stated, an ‘insurance agent’ represents the insurance company, whereas an
‘insurance broker’ represents the insured.” 7 Appleman on Insurance 2d: Law of Insurance
Agents § 47.5, at 326 (1998) (footnotes omitted).
                                           19
   Case: 14-40854     Document: 00513204331       Page: 20   Date Filed: 09/23/2015



                                  No. 14-40854
“distinctively different from ordinary relationships with dealers marketing a
product or service.” Areeda & Hovenkamp, supra, ¶ 219b5, at 21–22.               The
Supreme Court has said the following on this issue:
      It is clear from the legislative history that the fixing of rates is the
      “business of insurance.” The same conclusion does not so clearly
      emerge with respect to the fixing of agents’ commissions. . . . One
      inference that can be drawn from [the legislative history] is that
      Congress was aware of the existence of agreements regarding
      agents’ commissions, and chose not to include them within the
      exemption for the “business of insurance.” On the other hand, the
      fact that the indictment in South-Eastern Underwriters had
      included a charge that insurance companies did boycott agents
      who insisted on selling other lines of insurance, together with the
      fact that [the boycott exception] presumably removes an exemption
      that, but for its absence, would be conferred by [the Act], suggests
      that the “business of insurance” may have been intended to include
      dealings within the insurance industry between insurers and
      agents.
Royal Drug, 440 U.S. at 224 n.32; see also Areeda & Hovenkamp, supra,
¶ 219b5, at 22 (observing that the “apparent motivation [for the boycott
exemption] was to protect agents from insurer ‘boycotts’—a protection that
would be unnecessary if ‘the business of insurance’ did not embrace insurer-
agent agreements in the first place”). In re Insurance Brokerage aside, a
number of courts of appeals have generally followed the latter inference, and
have characterized challenged dealings between insurers and agents as the
business of insurance despite the fact that “an agreement not to compete to sell
a particular product to a particular customer . . . would be expected . . . in any
industry.” In re Ins. Brokerage, 618 F.3d at 359. See, e.g., Arroyo-Melecio, 398
F.3d at 68 (holding that an agreement among insurers “not to use brokers to
sell policies” is the business of insurance); Owens v. Aetna Life & Cas. Co., 654
F.2d 218, 226 (3d Cir. 1981) (holding that “authorizing agents to solicit
individual or group policies” and “accepting or rejecting coverages tendered by

                                        20
   Case: 14-40854     Document: 00513204331     Page: 21   Date Filed: 09/23/2015



                                 No. 14-40854
brokers” are exempt activities); Black v. Nationwide Mut. Ins. Co., 429 F. Supp.
458, 463 (W.D. Pa. 1977), aff’d, 571 F.2d 571 (3d Cir. 1978) (“The size of
insurance commissions paid by companies to agents because they affect rate
structures, is the ‘business of insurance’.”). So have we. Thompson v. New
York Life Insurance Co. held that an insurance company’s contract with an
agent prohibiting him from engaging in “any other business or occupation for
remuneration or profit” and offering “various incentives . . . so that [he] would
agree to focus all his entrepreneurial skills solely on selling insurance” was
“within the business of insurance.” 644 F.2d 439, 444 (5th Cir. Unit B May
1981). The insurers’ alleged agreements with HUB not to insure other brokers’
competing group plans are more fundamental to the risk spreading
characteristics of insurance than are the noncompete agreement at issue in
Thompson.
      HUB has therefore established the first criterion in assessing whether
the challenged activity constitutes the business of insurance. For similar
reasons, the second criterion, “whether the practice is an integral part of the
policy relationship between the insurer and the insured,” is also met. HUB’s
conduct as described by Sanger plainly “affect[s] the insurers from which a
prospective purchaser could obtain coverage,” In re Ins. Brokerage, 618 F.3d at
356, and thus impacted “the core relationship between insurer and insured.”
Thompson, 644 F.2d at 444. And the third criterion is undisputedly met. We
thus hold that HUB’s conduct constitutes the “business of insurance,” and is
therefore potentially subject to exemption from federal antitrust law.
            2.    Regulated Pursuant to State Law
      The second element of the exemption requires that the challenged
activities “are regulated pursuant to state law.” This is not a high bar for
antitrust defendants to clear given how courts have interpreted the statutory
language that on its face seems to require a more concrete conflict between the
                                       21
   Case: 14-40854     Document: 00513204331     Page: 22   Date Filed: 09/23/2015



                                 No. 14-40854
federal and state regulation.       “[I]f the state’s insurance industry is
‘regulated by state law,’ then the antitrust laws simply do not apply,
notwithstanding that the application of antitrust law in the particular case in
no way ‘invalidate[s], impair[s], or supersede[s]’ state law and may even be
consistent with it.” Arroyo-Melecio, 398 F.3d at 66 n.7 (alterations in original)
(quoting Areeda & Hovenkamp, ANTITRUST LAW, ¶ 219c, at 339 (2d ed. 2000));
see also Fed. Trade Com’n v. Nat’l Cas. Co., 357 U.S. 560, 564–65 (1958);
Crawford v. Am. Title Ins. Co., 518 F.2d 217, 219 (5th Cir. 1975) (prohibition
on “all unfair methods of competition” sufficient). The district court found this
element satisfied.
      Sanger does not challenge this ruling as to Texas law, but contends, for
the first time, that the district court erred by granting summary judgment
without finding that numerous states outside of Texas in which HUB operates
also regulate insurance. There are a number of problems with this argument.
First, because the evidence of Sanger’s preparedness to enter the market that
we found sufficient to confer standing primarily involved activity in Texas
(such as its dealings with the Texas Equine Veterinary Association), we doubt
that the allegations are sufficient to allege injury in other states’ markets.
Second, although it is HUB’s burden to demonstrate its entitlement to the
McCarran-Ferguson Act exemption, see Seasongood v. K & K Ins. Agency, 548
F.2d 729, 732 (8th Cir. 1977), Sanger did not identify this issue below as one
on which a dispute existed. HUB’s motion for summary judgment discussed
only Texas law on this issue, but clearly sought dismissal of Sanger’s claims in
full. Finally, even assuming HUB’s conduct in other states is relevant to
Sanger’s federal antitrust claims and that this issue was preserved, we have
previously recognized and can do so again via judicial notice that other states
also regulate insurance. See Shurley v. Tex. Commerce Bank—Austin, N.A. (In
re Shurley), 115 F.3d 333, 345 n.43 (5th Cir. 1997) (“Texas, like all states,
                                       22
    Case: 14-40854    Document: 00513204331      Page: 23    Date Filed: 09/23/2015



                                  No. 14-40854
comprehensively regulates insurers and insurance policies.”); Jeffrey E.
Thomas, Insurance Law Between Business Law and Consumer Law, 58 AM. J.
COMP. L. 353, 353 (2010) (“[E]ach of the fifty states has a comprehensive and
robust system of insurance regulation through statutes, administrative
regulations, and common law rules.”). Indeed, Sanger does not identify any
particular states that it contends do not regulate insurance. This requirement
of the exemption is satisfied.
            3.     Boycott, coercion, or intimidation
      Even when conduct involves the business of insurance that is regulated
by state law, the McCarran-Ferguson Act does not exempt it from antitrust
scrutiny when it amounts to a “boycott, coercion, or intimidation.” At first
glance, the allegations in this case may seem close to the “paradigm situation
[involving] the collective refusal by insurance companies to deal with agents
doing business with other insurers.” Areeda & Hovenkamp, supra, ¶ 220, at
35. But the allegations in this case focus on a single broker, HUB, which turns
out to make a big difference.
      Sanger’s primary argument on appeal is that HUB’s activities alone
constituted a boycott—the company’s briefing repeatedly argues that “HUB
engaged in a boycott” by using its alleged monopoly power to pressure insurers
into not doing business with Sanger. But “conduct by individual actors falling
short of concerted activity is simply not a ‘boycott’ within § 3(b).” St. Paul Fire
& Marine Ins. Co. v. Barry, 438 U.S. 531, 555 (1978); see also Areeda &
Hovenkamp, supra, ¶ 220a, at 36 (“[T]he term ‘boycott’ clearly requires an
agreement of at least two firms to exclude or discriminate against another.”).
HUB’s independent conduct seeking to leverage its supposed monopoly
position as sole broker for the Program with insurers thus cannot constitute a
boycott within the meaning of the exemption.


                                        23
    Case: 14-40854       Document: 00513204331         Page: 24     Date Filed: 09/23/2015



                                      No. 14-40854
       Though less emphasized on appeal than its allegations that HUB is
engaging in monopolization, Sanger also intimates that the unlawful
arrangement is a horizontal agreement between HUB and the insurers. 10 If
that is the case, there is a different problem for Sanger: the refusal to deal at
issue in a boycott must expand “beyond the targeted transaction” to “unrelated
transactions [that] are used as leverage to achieve the terms desired.”
Hartford Fire Ins. Co. v. California, 509 U.S. 764, 802–03 (1993). In other
words, a boycott is “the refusal to deal in a collateral transaction as a means to
coerce terms respecting a primary transaction.” Gilchrist v. State Farm Mut.
Auto. Ins. Co., 390 F.3d 1327, 1335 (11th Cir. 2004) (citing Hartford Fire, 509
U.S. at 801–05). For example, the Supreme Court long ago held that an
agreement by lumber retailers not to purchase from lumber wholesalers that
sell directly to customers is a boycott because it seeks an objective—“the
wholesale dealers’ forbearance from retail trade”—that is collateral to the
retailers’ transactions with the wholesalers. 11 See Hartford Fire, 509 U.S. at
803 (citing E. States Retail Lumber Dealers’ Ass’n v. United States, 234 U.S.
600 (1914)). The only “collateral transaction” plausibly claimed in this case is


       10  Sanger also claims that HUB’s agreements with the American Veterinary Medical
Association constitute contracts, combinations, or conspiracies in restraint of trade, but it
does not appear to claim that the Association had a role in any alleged boycott.
        11 Sanger contends that HUB and the insurers’ refusal to deal is a boycott under the

definition used in Klor’s, Inc. v. Broadway-Hale Stores, Inc., 359 U.S. 207 (1959). In that
case, a retail chain used its “‘monopolistic’ buying power to bring about” a conspiracy with
manufacturers and distributers of appliances to exclude Klor’s, an independent retailer, from
selling their brands. Id. at 209. The Court characterized the conspiracy as a group boycott
forbidden by the Sherman Act, though the opinion does not disclose any “collateral
transaction” involved. Id. at 209–11. To the extent Klor’s conflicts with Hartford Fire, we
follow the latter case, which is the only one that involves the McCarran-Ferguson Act’s
boycott exception. See Hartford Fire, 509 U.S. at 803 (“The proper definition of ‘boycott’ is
evident from the Court’s opinion in Eastern States Retail Lumber . . . . [T]he associations’
activities were a boycott because they sought an objective—the wholesale dealers’
forbearance from retail trade—that was collateral to their transactions with the
wholesalers.”); but see NYNEX Corp. v. Discon, Inc., 525 U.S. 128, 134–37 (1998) (citing and
relying upon Klor’s in a non-insurance case).
                                             24
    Case: 14-40854       Document: 00513204331            Page: 25   Date Filed: 09/23/2015



                                       No. 14-40854
HUB’s refusal to work with insurers who would insure Sanger’s clients, but as
discussed above that transaction does not involve concerted action. The actions
of the insurers as a group—refusing to work with Sanger—do not involve any
“collateral transactions” (they directly implicate potential transactions
between the insurers and Sanger) and therefore do not constitute a boycott.
Sanger has thus not alleged a boycott that avoids the McCarran-Ferguson
exemption. 12
                                       *      *       *
       We therefore hold that HUB’s alleged activities are exempt from federal
antitrust law by the McCarran-Ferguson Act.
       C.     Alternative Arguments for Affirming
       HUB offers two alternative grounds to affirm the dismissal of the state
antitrust claims that remain given our ruling on standing: first, that Sanger
failed to provide legally adequate expert testimony to define the market; and
second, that the exclusive dealing arrangement Sanger alleges is legal.
       With regard to the former, HUB filed a motion to strike Sanger’s expert,
Donald House, but the district court denied it as moot when it granted HUB’s
motion for summary judgment. That motion asserts that House improperly
“assumes the only professional liability policy available is the Zurich policy
offered through the [Program].” HUB’s brief on appeal, however, contains
minimal argument on this point. HUB points to the motion to strike it filed in
the district court as further support, but arguments made in the district court
cannot be incorporated by reference on appeal. See Turner v. Quarterman, 481




       12 It is not necessary to decide whether coercion and intimidation likewise require
concerted action, because Sanger disavows any argument that HUB engaged in coercion or
intimidation. We note that the few courts to have addressed this issue are divided, although
the leading treatise concludes that concerted activity is likely required to establish coercion
or intimidation. Areeda & Hovenkamp, supra, ¶ 220a, at 36 (citing cases).
                                              25
   Case: 14-40854     Document: 00513204331     Page: 26   Date Filed: 09/23/2015



                                 No. 14-40854
F.3d 292, 295 n.1 (5th Cir. 2007); Perillo v. Johnson, 79 F.3d 441, 443 n.1 (5th
Cir. 1996). Furthermore, the admissibility of expert evidence under Daubert
is reviewed for abuse of discretion. See Knight v. Kirby Inland Marine Inc.,
482 F.3d 347, 351 (5th Cir. 2007). It is also a determination that often benefits
from a hearing and resulting factfinding, especially in complex areas like
defining a market for antitrust purposes. See City of Tuscaloosa v. Harcros
Chemicals, Inc., 158 F.3d 548, 564 n.21 (11th Cir. 1998) (acknowledging that
Daubert hearings “are almost always fruitful uses of the court’s time and
resources in complicated cases involving multiple expert witnesses”). Given
our reversal on standing grounds, we will give the district court an opportunity
to address HUB’s motion to strike in the first instance on remand.
      HUB further argues on appeal that no antitrust violation occurred,
because the procompetitive benefits of any alleged exclusivity agreements
outweigh the costs. It also vigorously challenges the factual predicate of the
exclusive dealing claim, contending that no such agreements existed. Sanger
declines to respond to the substance of these arguments and asserts that
HUB’s briefing is inadequate. Indeed, evaluating the merits of a restraint of
trade under the rule of reason requires consideration of a variety of “facts
peculiar to the business to which the restraint is applied; its condition before
and after the restraint is imposed; the nature of the restraint and its effect,
actual or probable. The history of the restraint, the evil believed to exist, the
reason for adopting the particular remedy, the purpose or end sought to be
attained, are all relevant facts.” Am. Needle, Inc. v. Nat’l Football League, 560
U.S. 183, 203 n.10 (2010) (quoting Bd. of Trade of Chi. v. United States, 246
U.S. 231, 238 (1918)). We decline to engage in the rule of reason’s “elaborate
inquiry” based on HUB’s thin appellate arguments. See Arizona v. Maricopa
Cnty. Med. Soc., 457 U.S. 332, 343 (1982); see also Liberty Glass Co., Inc. v.
Allstate Ins. Co., 607 F.2d 135, 138 (5th Cir. 1979) (declining to address
                                       26
    Case: 14-40854       Document: 00513204331          Page: 27     Date Filed: 09/23/2015



                                       No. 14-40854
Sherman Act claims after reversing the district court’s dismissal on McCarran-
Ferguson Act immunity grounds).                On remand, the district court may
consider—after additional briefing, if it chooses to allow it, see Zastrow v. Hous.
Auto Imports Greenway Ltd., 789 F.3d 553 (5th Cir. 2015)—these defenses to
liability.
                                            III.
       Our resolution of these antitrust issues largely dictates our treatment of
the following two state claims that are based on the same allegations: (1)
tortious interference with prospective business relations and (2) unfair trade
practices under the Texas Insurance Code.
       To prevail on the tortious interference claim, Sanger “must establish
that (1) there was a reasonable probability that [it] would have entered into a
business relationship with a third party; (2) the defendant either acted with a
conscious desire to prevent the relationship from occurring or knew the
interference was certain or substantially certain to occur as a result of the
conduct; (3) the defendant’s conduct was independently tortious or unlawful;
(4) the interference proximately caused the plaintiff injury; and (5) the plaintiff
suffered actual damage or loss as a result.” Coinmach Corp. v. Aspenwood
Apartment Corp., 417 S.W.3d 909, 923 (Tex. 2013).                      The district court
dismissed the tortious interference claim as a result of its holding that there
was no antitrust standing.             That, it thought, prevented Sanger from
establishing the necessary “independently tortious or unlawful act.” Even
were we to agree with this reasoning, 13 as discussed above we reverse the



       13 Texas law actually permits plaintiffs to recover for tortious interference even when
they would not have standing to assert the underlying tort. See Wal-Mart Stores, Inc. v.
Sturges, 52 S.W.3d 711, 726 (Tex. 2001) (“[A] plaintiff may recover for tortious interference
from a defendant who threatens a person with physical harm if he does business with the
plaintiff. The plaintiff need prove only that the defendant’s conduct toward the prospective
customer would constitute assault.”). But whether Sanger suffered injury—the same inquiry
                                             27
    Case: 14-40854    Document: 00513204331      Page: 28   Date Filed: 09/23/2015



                                  No. 14-40854
district court’s holding that Sanger lacks antitrust standing. We accordingly
reverse the district court’s dismissal of Sanger’s tortious interference claim.
We note, however, that the merits of Sanger’s antitrust claim—the sole
“tortious or unlawful act” alleged—will ultimately determine whether it also
has an actionable tortious interference claim. See Stewart Glass & Mirror, Inc.
v. U.S. Auto Glass Disc. Centers, Inc., 200 F.3d 307, 316 (5th Cir. 2000)
(“[A]ppellants’ claims rise and fall together, and as the antitrust claims are
unsubstantiated, so must be the tortious interference claims.”).
      Finally, Sanger argues that the dismissal of its unfair trade practices
claim under section 541.054 of the Texas Insurance Code was error. The Texas
Insurance Code bars any trade practice that it defines as unfair, Tex. Ins. Code
§ 541.003, and defines one such practice as a concerted or agreed-upon “act of
boycott, coercion, or intimidation that results in or tends to result in the
unreasonable restraint of or a monopoly in the business of insurance.” Id.
§ 541.054.
      This provision tracks the language of the “boycott, coercion, or
intimidation” exception to the McCarran-Ferguson Act exemption. Compare
15 U.S.C § 1013(b) (“Nothing contained in this chapter shall render the said
Sherman Act inapplicable to any agreement to boycott, coerce, or intimidate,
or act of boycott, coercion, or intimidation”). We have suggested that these
laws should be interpreted in harmony. See Hood v. Tenneco Tex. Life Ins. Co.,
739 F.2d 1012, 1017 n.10 (5th Cir. 1984) (discussing a prior codification of
section 541.054). For the same reasons that HUB did not engage in a boycott
under the McCarran-Ferguson Act, HUB did not violate this provision of the
Texas Insurance Code. As for Sanger’s assertion that “the court overlooked the



involved in the preparedness determination under the antitrust laws—likely bears on
“reasonable probability” and “injury” elements of a tortious interference claim.
                                        28
   Case: 14-40854    Document: 00513204331       Page: 29   Date Filed: 09/23/2015



                               No. 14-40854
statutory language proscribing anticompetitive conduct other than just a
boycott,” it waived any claim that HUB’s conduct was “coercion or
intimidation” by explicitly disavowing that argument in the context of its
McCarran-Ferguson Act arguments.
                                *    *       *
     To sum up: We AFFIRM the district court’s dismissal of Sanger’s federal
antitrust claims and its claim of unfair trade practices under the Texas
Insurance Code. However, because Sanger was not unprepared, as a matter of
law, to enter the market for veterinary insurance, we REVERSE its summary
judgment on Sanger’s state law antitrust and tortious interference claims and
REMAND for further proceedings in the district court.




                                     29
   Case: 14-40854     Document: 00513204331      Page: 30   Date Filed: 09/23/2015



                                  No. 14-40854
JONES, Circuit Judge, dissenting.
      My colleagues' view of this case is well articulated, and I am pleased to
concur in most of the opinion. I respectfully disagree, however, with their
resolution of Sanger’s antitrust standing, an issue predicate to its assertion of
Texas antitrust claims. The record, and indeed my colleagues’ own analysis,
demonstrates without factual dispute that Sanger was not actually prepared
to enter the market for handling group insurance coverage of veterinary
physicians’ practices. Such lack of preparedness indicates, as our previous
cases have held, that Sanger suffered no injury if it was barred from entering
that market. Jayco Sys., Inc. v. Savin Bus. Machs. Corp., 777 F.2d 306, 313
(5th Cir. 1985). This dissent is not about the applicable law, but about the
application of law to the facts. Courts cannot allow the powerful medicine of
antitrust law, powerful not only because a plaintiff can receive treble damages
and attorneys’ fees for proving a violation but also because the extraordinary
costs of preparation and trial can force settlements in meritless cases, to
benefit wannabes who file suit before they have made a credible investment in
competing.    The purpose of antitrust law is to benefit competition, not
competitors. A lax approach to antitrust standing works at cross-purposes
with the substantive law.
      The applicable law of antitrust standing has long been settled in this
court. “Factors which indicate that a plaintiff is prepared to compete include
the ability of the plaintiff to finance the business and to purchase the necessary
facilities and equipment; the consummation of contracts by the plaintiff;
affirmative action by plaintiff to enter the business; and the background and
experience of plaintiff to enter the prospective business.” Jayco, 777 F.2d at
306. Even if all these factors are satisfied, however, the ultimate question is
whether a plaintiff would have been prepared to sell the policies to a group of
veterinarians through a state association even if Zurich, Hartford, CNA, and
                                       30
    Case: 14-40854       Document: 00513204331        Page: 31     Date Filed: 09/23/2015



                                      No. 14-40854
Travelers were willing to supply them. Jayco, 777 F.2d at 314. This analysis
begins with the scope of Sanger’s competitive intentions, adds dimension to the
majority’s description of what Sanger had to do to realize its intentions, and
demonstrates why Sanger had not positioned itself actually to compete in the
group coverage market.
       Sanger describes its intentions confusingly, but the majority’s generous
synthesis is that the plaintiff does not seek to supplant HUB in the AVMA
Program; instead, Sanger wants to be unimpeded in working with insurers to
offer group insurance to members of other veterinary associations. Sanger also
claims that it was prevented from entering this market nationwide, but there
is no evidence to support that proposition. Even the majority notes that,
“because the evidence of Sanger’s preparedness to enter the market that we
found sufficient to confer standing primarily involved activity in Texas . . ., we
doubt that the allegations are sufficient to allege injury in other states’
markets.” lines 568-69. Based on the record, Sanger’s preparedness for group
coverage manifested nearly exclusively in Texas through its attempts to secure
“endorsement” from the Texas Equine Veterinary Association. 1
       The majority’s standing discussion hinges on its conclusion that unlike
in this court’s previous cases, the obstacles to Sanger’s becoming a competitor
were related to HUB’s alleged anticompetitive conduct rather than to Sanger’s
deficiencies. In other words, but for HUB’s having allegedly locked up the
market for several different types of group veterinary practice coverage,
Sanger could have sold its “product” to TEVA and other groups.
       To know what Sanger had to do to compete, we must know what HUB
did. According to the majority, HUB’s role in both managing the Professional


       1  The majority’s hedging on Sanger’s preparedness to enter other markets affords the
possibility that, on remand, standing can be summarily denied vis a vis markets outside
Texas.
                                            31
   Case: 14-40854    Document: 00513204331     Page: 32   Date Filed: 09/23/2015



                                No. 14-40854
Liability Insurance Trust for AVMA and serving as the insurance broker
included promotion, marketing, servicing insureds, monitoring claims,
developing policy forms, and negotiating rates. Further, to assist PLIT in
negotiating terms of coverage on AVMA’s behalf, HUB gathered and analyzed
claims data, and HUB assisted in developing rate structures for submission to
various state insurance regulatory agencies. During the period in question,
the AVMA PLIT offered policies for professional liability, employer’s practice
liability, property and general liability, and workers’ comp. As the majority
explains in its McCarran-Ferguson Act discussion, the “business of insurance”
fundamentally relies for affordability on scale and the spreading of risk among
insureds.   HUB was negotiating the spreading of risk for presumably
thousands of AVMA members who opted for the group insurance, thus
maximizing the potential economies of scale. Concomitantly, it had to be
performing the related tasks for thousands of members.
      What had Sanger done to compete in the procuring and servicing of
group insurance coverage? It “had an idea and an intent to execute,” as the
district court found. It had engaged in discussions with over twenty insurers
and with veterinarians and TEVA about prospects for its venture. It became
a sponsor for a few thousand dollars at two TEVA conferences. It had sold
coverages to about twelve veterinary practices, generating about $59,000 in
new business. Its “owners had relevant experience as an insurance specialist,
an equine veterinarian, and a lawyer who had operated Sanger and sold
insurance in a number of states.” The majority reviews this evidence in the
light most favorable to the non-movant for summary judgment, but these
tidbits pale in comparison to the nature and requirements of the business it
sought to enter.
      First, none of the “relevant experience” had to do with the negotiating
and servicing of group coverage of multiple types of insurance. Dr. Donnell
                                      32
   Case: 14-40854     Document: 00513204331      Page: 33   Date Filed: 09/23/2015



                                  No. 14-40854
may be a renowned equine vet, but this alone does not qualify him as an
insurance broker for veterinary practices. Jim Bear had been involved in the
insurance of farm and ranch businesses, but the terms of insurance coverage
for those risks are markedly different from those for medical professionals.
Further, Bear worked only 15-20 hours weekly as the insurance “expert” in
Sanger’s insurance business, while he continued to manage Dr. Donnell’s
medical practice. Attorney Springer and his wife purchased Sanger in 2007
and had operated it for only four years with a small staff. No evidence is offered
that Sanger had ever engaged in handling group coverages, in negotiating
prices based on the group risk characteristics, or servicing the volume of
insureds that alone could provide sufficient risk-spreading to generate
competitively attractive costs of coverage.
      Second, the majority note that insurance brokerage is not capital
intensive as are other businesses in which this court has found plaintiffs
unprepared to enter (and sue for antitrust violations). I agree, but there is no
affirmative evidence of any significant investment beyond the $196,500 apiece
paid by Dr. Donnell and Mr. Bear to buy into the Sanger agency, plus the cost
of appearing at the TEVA conferences. Let us assume, optimistically, that
Sanger’s transformation into a HUB-like provider of group insurance and
related services to an organization like TEVA (300 members) required no more
than adding personnel--rather than heavy capital investment. Nevertheless,
hiring and retaining a staff of qualified personnel to handle volume marketing,
premium payments for hundreds of new policyholders, underwriting,
renegotiating coverages periodically, and to monitor claims handling entail
fiscal as well as managerial challenges. Yet Bear spent half his working hours
away from the agency, Dr. Donnell maintained his full-time veterinary
practice, and the plaintiffs acknowledge they never made a business plan.


                                       33
   Case: 14-40854     Document: 00513204331      Page: 34   Date Filed: 09/23/2015



                                  No. 14-40854
      Third, I disagree with the majority’s breezy assertion that “[t]he primary
challenge in the middleman business of brokering is not capital but
relationships,” such that Sanger was prevented by HUB’s alleged exclusive
contracts with insurers from “leveraging its relationships” to offer policies. The
primary challenge, in my view, was Sanger’s demonstrating the competence to
sell and service a competitively priced specialty insurance package to groups
of medical professionals. “Relationships” go only so far in assuring either the
insurers or its customers, whether the entire group or individual members,
that Sanger would offer quality service on all levels. The significance of this
challenge is reflected in the fact that neither HUB nor the insurers HUB dealt
with enjoyed long-term contractual “relationships.” HUB worked for AVMA
PLIT under non-exclusive two-year contracts, while the alleged “exclusive”
agreements between HUB and the insurers lasted only a couple of years on
average. The flexibility inherent in these arrangements suggests that price
and service, far more than “relationships,” govern success in HUB’s business.
Sanger had little more than “relationships,” even discounting the availability
of coverage, to reassure a group like TEVA that its ongoing level of service
would be competitive.
      Finally, that HUB viewed Sanger as a “threat” should be irrelevant to
the question of Sanger’s preparedness to enter the market for group veterinary
practice insurance policies. The majority spends only one paragraph on this
point, citing no case law in support, and rightly so. A competitor’s outside
perception of another entity’s appearance in the marketplace has nothing to do
with the issue at hand, which is whether this plaintiff has demonstrated its
actual preparation and ability to enter the market such that but-for the
defendant’s conduct, it would have succeeded.           Allowing a defendant’s
perception to support a finding of a plaintiff’s standing to sue for antitrust
violations is a circular argument.
                                       34
   Case: 14-40854    Document: 00513204331     Page: 35   Date Filed: 09/23/2015



                                No. 14-40854
      For all these record-based reasons I would have denied Sanger standing
to sue under the Texas antitrust laws. I respectfully dissent.




                                      35